Citation Nr: 1521786	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obesity, secondary to service connected seizure disorder.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to December 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of the Detroit, Michigan Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for seizure disorders, rated 20 percent from September 22, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is needed prior to an adjudication of the Veteran's claims on their merits. 

The Board notes that there is almost no evidence documenting the treatment or progression of the Veteran's seizure disorder and weight gain since discharge from military service.  The only postservice medical records associated with the Veteran's claims file are a March 1975 Naval Regional Medical Center report initially diagnosing him with an unconfirmed seizure disorder and a July 1979 private hospital record from Crittenton Hospital indicating he suffered a grand mal seizure.  While the Veteran has reported that he has been prescribed Topamax, Tegretol, Depakote, and Phenobarbital for his seizures, and that Depakote caused a radical amount of weight gain between the 1980s and 2000s, he has not provided any documentation confirming that he was, in fact, prescribed such medications.  Similarly, although he has submitted a seizure journal documenting the frequency and types of seizures he experiences, the journal covers only a five month period in 2011, and is not reflective of the overall progression or severity of his service-connected seizure disorder.  The Veteran has not identified any care providers from whom such records could be sought.  The Board stresses that records of treatment for the disabilities on appeal from 1979 onwards are critical the resolution of the Veteran's appeal, and thus an attempt to identify and secure such records should be made.

Furthermore, although the Veteran was provided a VA examination (and an addendum opinion) in conjunction with this appeal in January 2010, the etiological opinion provided for the Veteran's obesity was predicated on absolutely no medical evidence.  Moreover, it is also somewhat unclear, as the examiner identifies morbid obesity as a physical finding associated with the Veteran's seizure disorder or its treatment, but then opines that it is less likely than not related to the medications taken to treat his seizure disorder.  The Board also notes that, should additional medical evidence relevant to the nature and etiology of his obesity be received, an addendum medical opinion considering such evidence would be needed.  In addition, insofar as the Veteran's increased rating claim is concerned, the January 2010 examination report is over five years old and does not provide an accurate reflection of the current severity of the Veteran's seizure disorder.  Finally, the examiner did not have the opportunity to review the seizure journal that the Veteran submitted in December 2011.  In light of the above, the Board finds that a new examination for the Veteran's seizure disorder and obesity is needed.

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran to identify all providers of private and VA treatments and/or evaluations he has received for his seizure disorder or obesity since separation from military service in 1973 to the present, and to provide any authorizations needed for VA to obtain all outstanding records of any such private treatment or evaluation.  In particular, the Veteran is requested to provide any medical records, including pharmacy information, regarding his prescriptions for Depakote between the 1980s and 2000s.   After obtaining any necessary authorizations, the AOJ should then attempt to secure copies of complete treatment records from all sources identified, including:

a. Nr. N. Wechsler who apparently treated the Veteran in 1979; and 
b. Dr. Stephen R. Richardson, D.O., 6700 N. Rochester Rd., Ste. 100, Rochester Hills, MI  48306.

2. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his seizure disorders and the nature and likely etiology of his obesity.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should:

a. Indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's obesity is proximately due to, or aggravated by, his service-connected seizure disorder, to include as a result of medications prescribed to treat such disorder.  The examiner should consider and discuss, as necessary, the Veteran's own reports of weight gain due to Depakote, all additional records secured pursuant to the development requested above, and the contents of the Veteran's seizure journal; and

b. Note all pertinent findings and features of the Veteran's seizure disorder (to specifically include the character and frequency of major and minor seizures).  

All opinions must include a complete rationale with citation to supporting factual evidence and medical literature, as appropriate.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




